Title: To Benjamin Franklin from Jean de Neufville & fils, 19 February 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir
Amsterdam 19 Feby 1781
The reason of our addressing your Excellency is a letter we received by the way of England from Cape. Daniel McNeal dated St Lucia Decembr 24 advising us of his being captured & carried in there & begging us in consequence to inform your Excellency of it with his Supplication that She would be pleased not to accept or pay any bills of the loan treasury endorsed to his order unless they Should come through our hands; that the Ennemy might make no bad use of them. As Your Excellency was already oblidging anough to grant us Similar requests we flatter ourselves to be likewise indulged in this which we Shall esteem as a favour conferred on our Selves.
We this day opened by order of his Excellency Jn. Adams Esq & in his name a negotiation of one Million of Guilders in behalf of the United States the interest of which we Shall be happy to promote upon every occasion as much as it may lay in our power.
We have the honour to be with the greatest Veneration & respect Your Excellencys Most Obedient & very Humble Servts
John DE Neufville Son
His Excellency Benjamin Franklin Esq Minister Plenipotentiary of the United States of North America Passy
